As filed with the Securities and Exchange Commission on October 15, 2015 Registration No. 333-188250 Registration No. 333-188249 Registration No. 333-163604 Registration No. 333-76558 Registration No. 333-05963 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT NO. 333-188250 FORM S-8 REGISTRATION STATEMENT NO. 333-188249 FORM S-8 REGISTRATION STATEMENT NO. 333-163604 FORM S-8 REGISTRATION STATEMENT NO.333-76558 FORM S-8 REGISTRATION STATEMENT NO.333-05963 Under The Securities Act of 1933 ISATORI, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 75-2422983 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 15000 W. 6thAve., Suite 202 Golden, CO 80401 (303)-215-9174 (Address of Principal Executive Offices Including Zip Code) iSatori 2011 Equity Incentive Plan iSatori, Inc.2012 Employee Incentive Plan Integrated Security Systems, Inc. 2009 Long-Term Incentive Plan Integrated Security Systems, Inc. 1997 Long-Term Incentive Plan Integrated Security Systems, Inc. 1993 Stock Option Plan (as amended on December 30, 1994) (Full Title of the Plan) Michael Abrams Chief Financial Officer FitLife Brands, Inc. 4509 143rd Street, Suite 1 Omaha, NE 68137 (402) 333-5260 (Name, address, including zip code, and telephone number, including area code, of agent for service)Copies to: Roger W. Wells Guy Lawson McGrath North 3700 First National Tower 1601 Dodge Street Omaha, NE 68102 (402) 341-3070 (Name, Address andTelephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): oLarge accelerated filer o Accelerated filer oNon-accelerated filer (Do not check if a smaller reporting company) xSmaller reporting company EXPLANATORY NOTE These post-effective amendments (collectively, the “Post-Effective Amendments”) relate to the following Registration Statements on Form S-8 (collectively, the “Registration Statements”) filed by iSatori, Inc. (“iSatori”) with the Securities and Exchange Commission: Registration Statement No. 333-188250 relates to 823,758 shares of common stock, par value $0.01 per share, of iSatori to be issued under the iSatori 2011 Equity Incentive Plan, filed on April 30, 2013. Registration Statement No. 333-188249 relates to 500,000 shares of common stock, par value $0.01 per share, of iSatori to be issued under the iSatori, Inc. 2012 Employee Incentives Plan, filed on April 30, 2013. Registration Statement No. 333-163604 relates to 25,000,000 shares of common stock, par value $0.01 per share, of iSatori to be issued under the Integrated Security Systems, Inc. 2009 Long-Term Incentive Plan, filed on December 9, 2009. Registration Statement No. 333-76558 relates to 7,500,000 shares of common stock, par value $0.01 per share, of iSatori to be issued under the Integrated SecuritySystems, Inc. 1997 Long-Term Incentive Plan, filed on January 10, 2002. Registration Statement No. 333-05963 relates to 370,680 shares of common stock, par value $0.01 per share, of iSatori to be issued under the Integrated Security Systems, Inc. 1993 Stock Option Plan (as amended on December 30, 1994), filed on June 6, 1996. On September 30, 2015, pursuant to an Agreement and Plan of Merger dated May 18, 2015 (the “Merger Agreement”), by and among FitLife Brands, Inc. (“FitLife”), iSatori, and ISFL Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of FitLife ("Merger Sub"), Merger Sub merged with and into iSatori, and iSatori became a wholly-owned subsidiary of FitLife (the” Merger”).In connection with the Merger and pursuant to the Merger Agreement, all offerings of iSatori securities under the Registration Statements were terminated.iSatori hereby removes from registration, by means of these Post-Effective Amendments,any securities remaining unsold as of the date hereof under the Registration Statements. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing an amendment on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver, State of Colorado, on October 15, 2015. iSatori, Inc. By: /s/ Steven Adelé Name:Stephen Adelé Title:President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, these Post-Effective Amendments to the Registration Statements on Form S-8 have been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Steven Adelé President and Chief Executive Officer, Director October 15, 2015 Stephen Adelé (Principal Executive Officer) /s/ Seth Yakatan Interim Chief Financial Officer October 15, 2015 Seth Yakatan (Principal Financial Officer) /s/ John Wilson Director October 15, 2015 John Wilson
